 In the Matter' of WESTINGHOUSE ELECTRIC & MANUFACTURING COM-PANY (LOUISVILLE ORDNANCE DIVISION)andOFFICEEMPLOYEES &CLERICAL WORKERS UNION, LOCAL 22906 (A. F. OF L.)Case No. B-4711.-Decided January 25,1943Jurisdiction:ordnance manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to grant recognition until petitioner was certified by Board, electionnecessary.Unit Appropriate for Collective Bargaining:all time-study employees, blueprintroom employees, and the pay-roll clerks who prepared the'salaried employees'pay roll, employed at one plant of company.Mr. William E. Miller,of Pittsburgh, Pa., for the Company.Mr. Harry F. PettyandMr. C. E. Hydes,of Louisville, Ky., for theunion.Mr. William C. Baisinger, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Office Employees&ClericalWorkersUnion,Local 22906(A. F. ofL.), herein called the Union,alleging thata question affecting commerce had arisen concerning the representa-'tion of employees of Westinghouse Electric&Manufacturing Com-pany, Louisville Ordnance Division,Louisville,Kentucky,hereincalled the Company, the National Labor Relations Board,providedfor an appropriate hearing upon due notice before William I. Shooer,Trial Examiner.Said hearing was held at Louisville,Kentucky, onDecember 29, 1942.The Company and the Union appeared,partici-pated, and were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:47 N. L. R B, No. 4.21 22'DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESS OF THIS COMPANYWestinghouse Electric & Manufacturing Company is a Pennsylvaniacorporation witl^',its principal office and' place of business at Pitts-burgh, Pennsylvania. It is engaged in the manufacture, sale, anddistribution of a wide variety of electrical machinery and equipment,and operates numerous plants in various parts "of the United States.Only the United States Naval Ordnance plant, located at Louisville,Kentucky, is involved in this proceeding.At this plant the Companyis engaged in the manufacture and assembly of electrical equipmentfor the United States Navy.Approximately 95 percent of the rawmaterials used at this plant is obtained from sources outside the Stateof Kentucky, and substantially all the products produced at this plantafe shipped to points outside the State of Kentucky.The Companyadmits that it is engaged in commerce within the meaning of theNational Labor Relations Act.IT.THE ORGANIZATION INVOLVEDOffice Employees & Clerical Workers Union, Local 22906, is a labororganization affiliated with the American Federation of Labor, admit-ting to membership employees of the Company.III.THE C UESTION CONCERNING REPRESENTATIONOn or about November 5,,1942, the Union requested recognition asthe exclusive bargaining representative for the employees of the Com-pany in the alleged appropriate unit.The Company refused to grantsuch recognition unless and until the Union was certified by the Board.A statement prepared by a Field Examiner of the Board, introduced'into evidence at the hearing, indicates that the Union represents asubstantial number of employees in the unit hereinafter foundappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within,the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV: THE APPROPRIATE UNITThe Union contends that all time-study employees, blueprint roomemployees, and pay-roll clerks employed by the Company at its Louis-i The report of the Field Examiner sates that the Union submitted 18 authorization cardsbearing apparently genuine signatures;that15 of these cards bear signatures of personswhose names are on the Company's pay roll of December 8, 1942,which contains 31 namesof employees in the alleged appropriate unit ; that 9 of the 15 cards were undated, and6 were dated between July 29 and November 5, 1942.1 WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY23Ville ordnance plant, constitute an appropriate bargaining unit, anddesires that in the event the Board finds that the alleged unit is appro-priate, such unit may be merged with the office and clerical unit whichit now represents. ' The Company contends that such a unit is inap-propriate because the work of these employees is highly confidentialand closely allied with the management.The record discloses that the Company, at the plant here involved;has collective bargaining contracts with the International Associationof Machinists (A. F. of L.), for all production and maintenance em-ployees, including group leaders, and with the Union, which is thepetitioner in this case, for all office and clerical employees, excludingproduction department employees, inspection department employees,time-study employees, private secretaries, blueprint room employees,,pay-roll clerks, supervisors, and those who have the right to hire or'discharge.United Electrical, Radio & Machine Workers of America,C. I. 0., is .the certified bargaining representative for all inspectorsand' tool designers of the Company at this plant, pursuant to certifi-cation issued by the Board on'December 4, 1942.The Company employs 20 time-study employees who are salariedindustrial engineers.They establish time values by estimating thetime required and the appropriate production method to be followedfor the manufacture of each particular unit' of machinery and equip-ment.Production employees are categorized on a key sheet preparedby the management, which classifies each employee and designatesthe rate of base pay for each class.The determinations made by thetime-study employees do not affect the key sheet rates, but do affectbonus payments made'to production employees. Time-study em1loyeesdo not establish time values and production methods for the ,blue-print room employees or the pay-roll clerks, nor do they have theauthority to hire or discharge. Inasmuch as the work of the time-study employees does not affect the pay of blueprint room employeesor pay-roll clerks, and since they do not have the authority to hireor discharge, we shall include them in the unit. '--The Company employs eight blueprint room employees who workin a separate room from other employees, alid handle the drawingsof the complete and detailed assembly of each product manufacturedby the Company. Their work is closely allied with that of other cler=ical employees of the Company who distribute copies of the originalblueprints throughout the production department and are representedby the Union. Since their duties are clerical in nature, we shall in-clude them' in the unit.It appears that there are only two pay-roll clerks whom the Uniondesires included in the unit, since its contract with the Company coversall pay-roll clerks who prepare the pay rolls of the Company's hourly 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDpaid employees.. These two pay-roll clerks in question are clericalemployees who prepare the pay roll of all salaried employees of theCompany., Since, their duties are primarily clerical in nature, weshall include them in the unit. ,,As heretofore noted the Company contends that a unit comprisedof time-study employees,, blueprint room, employees and the two pay-roll clerks who prepare the pay rolls of the salaried employees, is in-appropriate because their work is of a highly confidential nature.The work performed by these employees does not relate directly to theproblem of labor relations nor are they so identified with managementthat they should be denied the right to bargain collectively. Inview of these circumstances, we find, the Company's contention to bewithout merit.We find that all time-study employees, blueprint room employees,and the pay-roll clerks, who prepare the salaried employees' payroll employed by the Company at its Louisville Ordnance Division,constitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec=tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to; ascertain representa-tives for the purpose of collective bargaining with WestinghouseElectric & Manufacturing Company, Louisville Ordnance Division,Louisville,Kentucky, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Ninth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section10, of said Rules and Regulations, among the employees in the unitfound appropriate in Section IV, above, who were employed duringthe pay-roll period immediately preceding the date of this Direc-tion, including' any such employees who did not work during said WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANY25pay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding any whohave since quit or been discharged for cause, to determine whetheror not they desire to be represented by Office Employees & ClericalWorkers Union, Local 22906 (A. F. of L.), for the purposes of collec-tive bargaining.r